Citation Nr: 0122598	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-09 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than October 7, 1991 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and son


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active military service from June 1969 to May 
1974.  This matter comes to the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO).  In February 2001, the veteran testified at a Board 
hearing at the RO.


FINDINGS OF FACT

1.  By January 1982 rating decision, the RO denied the 
veteran's claim of service connection for PTSD; although he 
was notified of this decision and his appellate rights by 
January 1982 letter, he did not appeal within the applicable 
time period.

2.  On October 7, 1991, the veteran's application to reopen 
his claim of service connection for PTSD was received at the 
RO.  

3.  By May 1996 rating decision, the RO granted service 
connection for PTSD, effective October 7, 1991; while he was 
notified of this decision and his appellate rights by May 
1996 letter, he did not appeal within the applicable time 
period.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 7, 
1991, for the award of service connection for residuals PTSD 
have not been met.  38 U.S.C. § 5110(a) (West 1991); 38 
C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that recent legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  In 
pertinent part, the new law provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  

In this case, the Board concludes that VA has fully met its 
obligations to the veteran under VCAA.  Although he has been 
notified of the evidence necessary to substantiate his claim 
via rating decisions and Statements of the Case, he has 
identified no additional pertinent evidence which the RO has 
not yet attempted to obtain.  It is noted that the veteran 
has recently indicated that he has been in receipt of 
disability benefits from the Social Security Administration 
(SSA) for his PTSD for the past 10 years.  Records from SSA 
have not been associated with the claims folder.  
Nonetheless, the Board finds that a remand to obtain such 
records is not warranted.  Given the facts of this case, 
there is no reasonable possibility that SSA could provide 
evidence which would result in an effective date earlier than 
October 7, 1991.  See 38 C.F.R. § § 3.157, 3.400.  

After a review of the record, the Board find that there is 
sufficient evidence to render an equitable decision on his 
claim.  Moreover, given the facts of this case, the Board 
further finds that no reasonable possibility exists that any 
further assistance to the veteran would aid in substantiating 
his claim.  In view of the foregoing, the Board finds that 
all required notice and development action specified in this 
new statute has been completed during the pendency of the 
current appeal and that VA has fully satisfied its 
obligations to the veteran under VCAA.

VA has recently published regulations implementing VCAA.  See 
Duty to Assist, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, & 
3.326(a)).  Except for the amendment to 38 C.F.R. § 3.156(a), 
not applicable in this case, the changes "merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  See 66 Fed. Reg. 45,629.  Thus, the 
Board's conclusion that the RO has satisfied the VCAA's 
requirements applies equally to the new regulations.  

I.  Factual Background

A review of the record shows that in April 1975, the veteran 
filed a VA Form 21-526, Veteran's Application for 
Compensation or Pension, on which he claimed entitlement to 
service connection for several disabilities, including vision 
problems, headaches, and blackout spells.  His application, 
however, is completely silent for any notation claiming 
service connection for PTSD or other psychiatric disorder.  

In connection with his claim, VA medical examination in 
October 1975 arrived at diagnoses including headaches, 
possibly related to eye strain and also questionable stress.  
No psychiatric abnormality was identified.  By December 1975 
rating decision, the RO granted service connection for 
several disabilities, including "headaches, possibly related 
to eye strain and stress; blackouts."  Noncompensable 
ratings were assigned the veteran's service-connected 
disabilities.  Although he was notified of this decision by 
February 1976 letter, he did not appeal within one year of 
his receipt of that letter.  

In June 1977, the veteran submitted a claim for increased 
rating for his service-connected disabilities.  His letter is 
negative for notation of any psychiatric disorder, including 
PTSD.  In connection with his claim, the RO obtained VA 
clinical records, including a July 1977 VA hospitalization 
summary noting that the veteran had been referred for 
evaluation after he became violent during an examination for 
right upper extremity weakness.  The diagnoses on discharge 
included psychotic depressive reaction in moderate remission, 
and mild to moderate organic brain syndrome, diffuse, with 
motor sparing, etiology undetermined.  

By August 1977 rating decision, the RO denied increased 
ratings for the veteran's service-connected disabilities.  
The veteran was notified of this decision, as well as his 
procedural and appellate rights, by September 1977 letter.  
In the rating decision, the RO also determined that the 
psychosis diagnosed in 1977 was unrelated to the veteran's 
active service.  However, this decision was not mentioned in 
the September 1977 notification letter to the veteran.

In September 1977, a representative from the office of the 
veteran's Congressman contacted the RO by telephone to 
inquire about the status of the veteran's disability claim, 
noting that he was receiving no disability compensation.  An 
employee of the RO advised the representative that the 
veteran did not have any compensable service-connected 
disabilities, and that his psychosis was not service-
connected, but was "considered for treatment purposes 
only."  

In February 1978, the veteran claimed entitlement to a 
temporary total disability rating under 38 C.F.R. § 4.30, 
stating that he had been hospitalized recently for treatment 
of his service-connected right hand disability.  His 
application is silent for any reference to a psychiatric 
disability, including PTSD.  By April 1978 rating decision, 
the RO awarded a temporary total rating for the veteran's 
service-connected residuals of laceration to the right ring 
and little fingers, effective January 25 through April 1978.  
Effective May 1, 1978, the rating for that disability was 
returned to zero percent.  

The veteran was notified of this decision by May 1978 letter.  
Later that month, he submitted a Notice of Disagreement with 
the RO decision, arguing that a compensable rating for his 
right finger disability was warranted.  He indicated that he 
had been unable to continue in his profession as a "hand 
jeweler" as his hand was numb.  He also indicated that his 
right hand disability had caused a nervous condition and he 
was currently in a state of depression.  In July 1978, he 
requested a hearing in connection with his claim.  

By September 1978 letter, the RO contacted the veteran and 
advised him that they had scheduled him for a VA medical 
examination in connection with his claim.  He was advised 
that his disability evaluations would be reviewed when the 
examination report was received and that if he was not 
satisfied with the RO decision, he could request a hearing at 
that time.  

After obtaining the report of October 1978 VA medical 
examination, by November 1978 rating decision, the RO 
increased the rating for the veteran's right hand disability 
to 20 percent.  The RO indicated that its action was 
considered a grant of benefits sought.  By December 1974 
letter, the RO notified the veteran of its decision, as well 
as his procedural and appellate rights. 

In a statement received in May 1979, the veteran indicated 
that he had been advised by his treating physician that his 
depression was "most assuredly the result of combat service 
in Vietnam; and not as your office has stated (non-service 
connected)."  He requested that the RO reconsider his claim 
of service connection for a depressive condition, stating 
that his nervous problems had been present since his Vietnam 
service.  The following month, in May 1979, the veteran also 
filed a claim of service connection for a "head condition," 
stating that he had sustained a head injury in an automobile 
accident in service.  

By June 1979 letter, the RO contacted the veteran and asked 
him to submit or identify clinical records showing treatment 
for his psychiatric condition since 1974.  The veteran did 
not responded to the RO request for information, nor did the 
RO address the veteran's claim.

In August 1981, the veteran submitted a letter, indicating 
that he wished to reopen his claim of service connection for 
a psychiatric disability.  He indicated that he was suffering 
from "post Vietnam stress syndrome" and that he had been a 
patient at the Palo Alto VA Medical Center since July 1981.

In connection with the veteran's claim, the RO obtained VA 
clinical records dated from June 1977 to July 1981.  These 
records show that in April 1979, he was hospitalized 
following an incident in which he claimed "he beat up a man 
in a San Jose park."  The examiner noted that the veteran 
was "inclined to perceive his problems as being entirely 
centered about and caused by his Vietnam experience."  The 
diagnoses on discharge included psychotic depression, 
explosive personality, and possible temporal lobe syndrome.  
Also obtained by the RO were copies of the veteran's service 
personnel records (DA Form 20) which showed that his 
principal military duty had been "cook" or "cook's helper" 
while serving in Vietnam from December 1969 to August 1970.  

The RO contacted the veteran by October 1981 letter and asked 
him to provide more specific information regarding his in-
service stressors, as well as post-service clinical records 
showing treatment for PTSD.  The veteran apparently did not 
respond to the RO request.  

On VA psychiatric examination in October 1981, the veteran 
reported having flashbacks of an incident in which he was 
ordered by his commanding officer to fire on "gooks."  The 
diagnosis was psychotic depressive reaction, moderately 
severe, manifested by periods of depression, paranoid 
ideations, and hallucinations with episodes of violent 
behavior.  The examiner indicated that the veteran's stress 
was a "[r]eaction to military service in Vietnam."

By January 1982 rating decision, the RO denied service 
connection for PTSD.  By January 1982 letter, the RO notified 
the veteran of its decision, indicating that "[w]e are 
unable to grant service connection for [PTSD] as it is not 
shown by the evidence of record."  The veteran was also 
notified of his procedural and appellate rights.  However, he 
did not appeal the RO decision within the applicable time 
period.  

On October 7, 1991, the veteran's application to reopen his 
claim of service connection for PTSD was received at the RO.  
In support of his claim, he submitted a lengthy stressor 
statement describing numerous stressful events in service.  
For example, he indicated that he had been shot at and that 
"everyone I ever got to know was blown apart in front of 
me."  He also indicated that he witnessed "a chopper get 
knocked out of the air" and that he was assigned to "pick 
up the bodies and put them in bags."  

In developing the veteran's claim, the RO contacted the U.S. 
Army Joint Services Environmental Support Group (ESG) to 
obtain verification of the veteran's alleged stressors.  In 
their response, ESG indicated that it was unable to verify 
the veteran's claimed stressors.  It was noted that it was 
not uncommon for veterans with noncombat support specialties 
to claim combat experiences, but that it was difficult to 
verify these cases from military records.  It was further 
noted that they were only able to verify that the veteran was 
a cook in service assigned to an infantry unit and a signal 
unit during his Vietnam tour.  

The veteran was afforded a VA medical examination in July 
1993 at which the diagnosis was acute and chronic paranoid 
schizophrenia.  

By July 1993 rating decision, the RO denied service 
connection for PTSD, finding that the veteran had not served 
in combat in service and that the in-service stressors he had 
identified had not been verified.  He perfected an appeal 
with the RO determination in January 1994.  In support of his 
appeal, he submitted an April 1994 letter from his treating 
psychiatrist to the effect that the veteran had been 
receiving treatment at her clinic for PTSD symptoms since 
1986.  

In April 1994, the veteran testified at a hearing at the RO 
in his appeal at which he described multiple combat related 
stressors.  In November 1994, he again underwent VA 
psychiatric examination at which PTSD was diagnosed.

By May 1996 rating decision, the RO granted service 
connection for PTSD, effective October 7, 1991, the date of 
receipt of the veteran's claim.  A 100 percent evaluation was 
assigned.  The veteran was notified of the decision by May 
1996 letter, as well as his procedural and appellate rights.  
He did not appeal that RO decision within the applicable one-
year time period.  

In October 1997, the veteran submitted a statement indicating 
that he disagreed with the effective date of his PTSD rating.  
He indicated that he had been receiving disability benefits 
from SSA for PTSD for the past 10 years.  By November 1997 
letter, the RO explained that they could not accept his 
letter as a Notice of Disagreement with the May 1996 rating 
decision, assigning an effective date of October 7, 1997 for 
the award of service connection for PTSD, as it was not 
submitted within one year of notification of that decision.

In July 1999, the veteran, through his representative, 
submitted another claim for an effective date earlier than 
October 7, 1991 for the award of service connection for PTSD.  
In support of his claim, he noted that review of the claims 
folder revealed that an October 1981 VA medical examination 
"indicates symptomatology that demonstrates service 
connection for [PTSD]."  It was further noted that the 
examiner had reported "stress; reaction to military in 
Vietnam."  

In a July 1999 statement, the veteran argued that he was 
entitled to "back pay for PTSD to 1974 due to 
misdiagnoses."  In support of his claim, he submitted copies 
of VA clinical records previously considered by the RO, dated 
from June 1977 to July 1987.  Also submitted was a copy of a 
May 1982 letter written by a VA staff psychologist, 
apparently to the veteran's probation officer, indicating 
that the veteran was currently in outpatient psychotherapy 
for "past [sic] traumatic stress syndrom [sic]."  She 
indicated that "[b]ecause of his experiences in Vietnam he 
has a very low tolerance for frustration," and that she was 
recommending that he have "as little frustration placed on 
him as possible and still fulfill the requirements of his 
probation."  

Also submitted by the veteran was a February 2000 letter from 
his VA psychiatrist indicating that he had reviewed the 
veteran's medical records dating back to June 1977.  The 
psychiatrist indicated his opinion that the records 
"definitely indicate that he had symptoms [in June 1977] 
similar to what he has today."  He indicated that it was his 
impression that the veteran's symptoms fit the present 
diagnosis of PTSD.  

In February 2001, the veteran testified at a Board hearing at 
the RO that he had, in fact, filed several claims of service 
connection for PTSD and letters of appeal with his accredited 
service representative.  He indicated that the representative 
advised him that he would "take care of it," but apparently 
he never did.  

II.  Law and Regulations

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2000).  

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2). 

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(q)(1), (r).

III.  Analysis

As noted above, the RO has assigned an effective date of 
October 7, 1991 for the award of service connection for PTSD, 
corresponding to the date of receipt of the veteran's 
application to reopen his claim of service connection for 
PTSD.  However, the veteran maintains that he is entitled to 
an effective date from the date of his separation from 
service in 1974, as his disability has been in existence 
since that time and because he filed a claim of service 
connection for a psychiatric disability prior to October 7, 
1991.  

The record shows that the veteran did, indeed, file earlier 
claims of service connection for a psychiatric disability, 
including PTSD.  In May 1978, he claimed that he had a 
psychiatric disability secondary to a service-connected 
disability.  In April 1979, he claimed entitlement to service 
connection for a "depressive condition" due to combat 
experiences in Vietnam.  In August 1981, he claimed 
entitlement to service connection for "post Vietnam stress 
syndrome."

However, those claims were denied by the RO in a January 1982 
rating decision.  By letter dated later that month, the RO 
notified the veteran of its decision, as well as his 
procedural and appellate rights.  However, he did not appeal 
the RO decision within the applicable one-year time period.  
Thus, that RO decision is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 20.302, 20.1103.

Here, the Board notes that it has considered the veteran's 
assertions to the effect that he did file appeals with the RO 
adverse decisions by giving his letters of disagreement to an 
accredited service representative.  However, the record 
contains absolutely no indication that any Notice of 
Disagreement was received at the RO prior to the expiration 
of the appeal period of the January 1982 rating decision.  

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary.  See Jones 
v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  In this regard, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the statements of a 
claimant, standing alone, are not sufficient to rebut the 
presumption of regularity in RO operations.  YT v. Brown, 9 
Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995).  
Therefore, absent any evidence other than the veteran's 
assertions, the Board presumes that the veteran did not 
initiate or perfect an appeal of the January 1982 rating 
decision denying service connection for PTSD; thus, that 
decision is final and any claim pending prior to that date 
was resolved.

Chronologically, the next pertinent communication of record 
was received at the RO on October 7, 1991.  That 
communication was the veteran's application to reopen his 
claim of service connection for PTSD.  The Board has 
carefully reviewed the record for any document which could be 
considered an informal claim of service connection for PTSD.  
See 38 C.F.R. §§ 3.155, 3.157.  However, there is no previous 
communication or document of record which can be construed as 
a formal or informal claim of service connection for PTSD 
from January 1982 until the date of receipt of his claim on 
October 7, 1991.  

Here, the Board notes that it has considered the veteran's 
argument to the effect that an effective date from the date 
of his separation from service is warranted since his PTSD 
has been present since that time.  As noted, an effective 
date from the day following the date of separation from 
service is authorized only if the claim is received within 
one year from separation from service.  38 C.F.R. § 
3.400(b)(2) (2000).  In this case, there is no evidence that 
the veteran submitted a claim of service connection for PTSD 
within one year of service separation, nor has he so 
contended.  Thus, an effective date from the date of 
separation from service is not warranted.

Based on evidence submitted subsequent to the veteran's 
October 7, 1991 application to reopen his claim of service 
connection for PTSD, by May 1996 rating decision, the RO 
reopened the claim and awarded service connection for that 
disability, effective October 7, 1991.  

Under the facts set forth above, the earliest date that may 
be assigned for the award of service connection for PTSD is 
October 7, 1991, the date of receipt of the veteran's 
reopened claim.  See 38 C.F.R. § 3.400(q).  This is the 
effective date currently assigned by the RO for the award of 
service connection for PTSD.  The Board finds that there is 
no legal basis for an effective date earlier than October 7, 
1991, absent a showing of clear and unmistakable error in the 
January 1982 rating decision denying service connection for 
PTSD.  

In that regard, the Board notes that, although the veteran 
apparently disagrees with the RO's failure to grant service 
connection for PTSD in the January 1982 rating decision, he 
has not adequately raised a claim of clear and unmistakable 
error in that rating action.  38 C.F.R. § 3.105(a).  See 
Baldwin v. West, 13 Vet. App. 1 (1999) (discussing the 
requirements to reasonably raise a claim of clear and 
unmistakable error).  

While the veteran has argued that his PTSD has been present 
since service, even if true, this fact would not provide a 
basis for finding clear and unmistakable error in the January 
1982 rating decision.  Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts, as 
they were known at the time.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  A determination that there was clear and 
unmistakable error must be based on the record that existed 
at the time of the prior decision.  Recent medical evidence, 
such as the February 2000 letter from the veteran's VA 
psychiatrist indicating that records "definitely indicate 
that he had symptoms [in June 1977] similar to what he has 
today," may not be used in hindsight to find that previous 
determinations were clearly and unmistakably erroneous.

To the extent that he has argued that the record before the 
RO in January 1982 was sufficient to warrant service 
connection for PTSD, the Board notes that such an allegation 
at best constitutes no more than an expression of 
disagreement with how the RO weighed or evaluated the 
evidence in its decision.  Any allegations regarding how the 
RO weighed or evaluated the facts of the case in January 1982 
cannot form the basis of a clear and unmistakable error 
claim.  See Russell, 3 Vet. App. at 313-14 (1992) (to be a 
valid claim of clear and unmistakable error, the claimant, in 
short, must assert more than a disagreement as to how the 
facts were weighed or evaluated).  

The Board has also considered the arguments raised by the 
veteran's spouse to the effect that an effective date earlier 
than October 7, 1991 is warranted as the RO did not obtain 
certain VA medical records showing that the veteran had PTSD 
all along.  In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
the U.S. Court of Appeals for the Federal Circuit held that a 
grave procedural error involving the duty to assist could 
vitiate the finality of the adjudication of a claim of 
service connection.  In this case, however, it appears that 
the VA medical records referenced by the veteran's spouse 
were, in fact, of record at the time of the January 1982 
rating decision.  Thus, there was no failure by VA to obtain 
records sufficient to constitute the type of "grave 
procedural" necessary to vitiate the finality of the prior 
claim of service connection for PTSD.  

As a claim for clear and unmistakable error has not been 
reasonably raised, the Board finds that the earliest 
effective date possible for the award of service connection 
for PTSD is October 7, 1991, the date of receipt of the 
veteran's application to reopen his claim.  


ORDER

Entitlement to an effective date earlier than October 7, 1991 
for the award of service connection for PTSD is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

